DETAILED ACTION
	This action is responsive to 08/25/2022.
	Prior objection to claim 5 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch display device and a method of the manufacturing the same by minimizing a taper angle of an end portion of a sealing or encapsulation film without increasing cost, to more effectively prevent disconnection of touch routing wire of a touch panel disposed on the sealing film.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a substrate; a light emitting element positioned on the substrate; a terminal positioned on the substrate; a sealing film including a first inorganic insulating film and a second inorganic insulating film, and covering the light emitting element; a touch sensor including a touch electrode positioned on the sealing film; and a wiring connecting the touch electrode with the terminal, wherein an end portion of the first inorganic insulating film and an end portion of the second inorganic insulating film have a first area and a second area, the first area and the second area continuously form an outermost border of the sealing and a part of the outermost border of the sealing film, the first area has a first taper shape having a first taper angle, a thickness of the first taper shape decreasing as the first taper shape goes to a side of the terminal, the second area has a second taper shape having a second taper angle, a thickness of the second taper shape decreasing as the second taper shape goes to the side of the terminal, the second taper angle is larger than the first taper angle, and the wiring overlaps the first area and does not overlap the second area”, as recited in claim 1. Similar limitations are also recited in independent claim 5. 
Claims 2-4 depend from and further limit claim 1, claims 6-8 depend from and further limit claim 8, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627